EXHIBIT 10.30

 

THIRD AMENDMENT TO
MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH
AMENDED AND RESTATED LICENSE AGREEMENT

This Third Amendment (this “Amendment”) to that certain Amended and Restated
License Agreement dated effective January 31, 2015 (the “Restated Agreement”),
by and between Mayo Foundation for Medical Education and Research (“MAYO”) and
Exact Sciences Corporation (“EXACT”), as previously amended by (i) that certain
First Amendment dated effective as of January 11, 2016 (the “First Amendment”)
and (ii) that certain Second Amendment dated effective October 1, 2017 (the
“Second Amendment”; the Restated Agreement, as amended by the First Amendment
and the Second Amendment, the “Existing Agreement”), is entered into by and
between MAYO and Exact Sciences Development Company, LLC (“ESDC”), a wholly
owned subsidiary of EXACT.  This Amendment is executed on the dates indicated
below, but shall be deemed effective as of January 1, 2019 (“Amendment Effective
Date”).

WHEREAS, pursuant to the Second Amendment, the Restated Agreement, as then
amended, was assigned from EXACT to ESDC; and

WHEREAS, the parties desire to amend the Existing Agreement to reflect that,
subsequent to the retirement of David A. Ahlquist, M.D. effective December 31,
2018, certain activities shall be continued by John B. Kisiel, M.D;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Amendment and the Existing Agreement, and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:

AGREEMENT

A. Effect of Amendment. This Amendment amends the Existing Agreement.  Except as
provided in this Amendment, all of the terms and conditions of the Existing
Agreement remain in full force and effect; however, if there is a conflict
between the terms of this Amendment and the Existing Agreement, the terms of
this Amendment will govern.  Capitalized terms not defined in this Amendment
will have the meanings assigned to them in the Existing Agreement.

 

B. Section 1.09 “Know-How”. Section 1.09(b) is deleted and replaced with:

 

(b)research and development information, technical data, unpatented inventions,
know-how and supportive information developed by Dr. Ahlquist, Dr. Kisiel and/or
other individuals as a result of Dr. Ahlquist’s or Dr. Kisiel’s activities
pursuant to Section 2.06 to the extent it is necessary for the development or
manufacture of a Licensed Product; and

 

C. Section 1.12  “Materials”. Section 1.12(a) is deleted and replaced with:

 





--------------------------------------------------------------------------------

 

EXHIBIT 10.30

 

(a) MAYO Materials are biological specimens of human origin, including without
limitation tissues, blood, plasma, urine, stool and derivatives thereof used by
MAYO pursuant to work in Dr. Ahlquist’s or Dr. Kisiel’s laboratory within the
Field pursuant to Section 2.06 hereto or provided by MAYO (including without
limitation by Dr. Ahlquist or Dr. Kisiel) to EXACT for use within the Field.

 

D. Section 1.15  “Patent Rights”. Section 1.15(b) is deleted and replaced with:

 

(b) Any patent applications filed as a result of Dr. Ahlquist’s, Dr. Kisiel’s,
or any other, activities pursuant to Section 2.06 hereto, together with
divisionals, continuations, and continuations-in-part (but only for subject
matter supported pursuant to 35 U.S.C. §112 by the foregoing) therefrom, patents
issuing thereon, re-examinations and re-issues thereof, as well as extensions
and supplementary protection certificates and any foreign counterpart of any of
the foregoing;

 

E. Section 2.06MAYO and Ahlquist Commitment to Confer. Section 2.06 is deleted
and replaced with:

2.06COMMITMENT TO CONFER.

(a)MAYO will collaborate with EXACT on the development of Licensed Products,
including sharing Know-How and providing access to MAYO Materials and laboratory
equipment, conducting scientific studies, providing biostatistical support, and
making submissions for peer-reviewed publications (MAYO file #2009-169; Know-How
Related to Development, with Exact Sciences, of a Product for the Screening of
Patients for Colorectal and other Aerodigestive Cancers Using Stool Samples”).

 

(b)Between the Effective Date and the Amendment Effective Date, Dr. Ahlquist was
obligated to, and did, consult on, collaborate with, and oversee EXACT on
product development efforts, as a special advisor to the EXACT board of
directors and senior management.  Beginning on the Amendment Effective Date and
continuing through the five (5) year anniversary of the Effective Date, subject
of MAYO approval, and for so long as Dr. Kisiel is an employee of MAYO (the
“Commitment to Confer Period”), Dr. Kisiel will consult on, collaborate with,
and oversee EXACT on product development efforts, as a special advisor to the
EXACT board of directors and senior management.  EXACT will confer with Dr.
Kisiel in person in Rochester, MN, Madison, WI or as mutually agreed, or by
telephone.  All travel expenses incurred by Dr. Kisiel in this role as
advisor shall be paid by EXACT.  EXACT anticipates Dr. Kisiel will contribute up
to 50% of his time to services for EXACT, with the remainder of his time
allocated to clinical practice.  MAYO shall be solely responsible for
compensating Dr. Kisiel, provided, however, that in consideration of the
services provided under this Section 2.06(b), EXACT shall pay MAYO the



--------------------------------------------------------------------------------

 

EXHIBIT 10.30

 

amounts set forth in Section 3.05.  If for any reason Dr. Kisiel becomes
unavailable to direct the performance of the work under this Restated Agreement,
MAYO shall notify EXACT and the Parties will work together to identify a
mutually acceptable successor to provide the advisory services formerly provided
by Dr. Kisiel, as well as mutually acceptable compensation to replace that
described in Section 3.05 for Dr. Kisiel, with the intent to keep Dr. Kisiel’s
research team and projects intact; provided, however, if the Parties fail to
agree on a mutually acceptable successor within a reasonable period of time,
Exact may, upon written notice to MAYO, terminate the Commitment to Confer
Period and the Parties’ obligations under this Section 2.06(b) as well as
EXACT’s payment obligations under Section 3.05 (for the avoidance of doubt, any
such terminations shall not have the effect of terminating EXACT’s other rights
under this Restated Agreement, including without limitation its license
rights). 

 

(c) Notwithstanding EXACT’s rights to sublicense pursuant to Section 2.01
hereto, EXACT shall not have the right to sublicense any obligation of Dr.
Kisiel to confer.  In addition, in the event of a Change of Control, MAYO may,
within thirty (30) days of the effective date of such Change of Control,
terminate the Parties’ obligations under Section 2.06(b), which shall
automatically result in the termination of EXACT’s payment obligations under
Section 3.05 (for the avoidance of doubt, any such terminations shall not have
the effect of terminating EXACT’s other rights under this Restated Agreement,
including without limitation its license rights).

 

F. Section 2.07License Grant for New Markers.  Section 2.07 is deleted and
replaced with:

 

2.07       LICENSE GRANT FOR NEW MARKERS. MAYO grants to EXACT a perpetual
exclusive license with the right to sublicense, to make, have made, use, offer
for sale, sell, and import Licensed Products that incorporate, use, or derive
from any markers identified by Dr. Ahlquist, Dr. Kisiel (or his successor) or
any member of Dr. Ahlquist’s or Dr. Kisiel’s (or his successor’s) research team
from the Effective Date through the expiration or earlier termination of
the Commitment to Confer Period, whether such markers are patented or
unpatented. MAYO represents and warrants that all such markers that have been
identified as of the Effective Date are listed on Exhibit B hereto, and MAYO
agrees that it shall update Exhibit B from time to time to include all new
markers within the Field. Exhibit B shall be updated on a semi-annual basis. All
rights granted under this Section 2.07 are subject to MAYO’s and its Affiliates’
reserved, irrevocable right to use such markers in connection with MAYO’s and
its Affiliates’ educational, research and non‑commercial, and non-competitive
with EXACT, clinical programs (for the avoidance of doubt, MAYO will not use
such markers to develop or offer to third parties products or services that are
competitive to any product or service offered or sold by EXACT or its
Affiliates).

 





--------------------------------------------------------------------------------

 

EXHIBIT 10.30

 

G. Section 3.05Compensation to Mayo for Ahlquist Know-How. Section 3.05 is
deleted and replaced with:

 

3.05COMPENSATION TO MAYO FOR KISIEL KNOW-HOW.    During the Commitment to Confer
Period, EXACT will reimburse MAYO for twenty-five percent (25%) of Dr. Kisiel’s
salary and benefits (the “Reimbursement Amount”).  As of the Amendment Effective
Date, Mayo projects that the Reimbursement Amount for calendar year 2019 will be
approximately one hundred eighty-eight thousand, eight hundred and eighty-eight
dollars ($188,888). The actual Reimbursement Amount, subject to reasonable
standard programmed adjustments, will be invoiced by Mayo on a calendar
quarterly basis and shall be paid by Exact within thirty (30) days of receipt of
such invoice.  The financial information in this Section 3.05 is MAYO’s
Confidential Information.

 

This amount will be proportionately adjusted each calendar year based on any
increase in that year’s rate of salary and benefits for Dr. Kisiel as compared
to the prior year.

 

H. Exhibit B to the Existing Agreement.    MAYO hereby updates Exhibit B to the
Existing Agreement (as amended by this Amendment) (“Exhibit B”) by providing
Annex I to this Amendment.  MAYO represents and warrants that all markers
required to be identified on Exhibit B are listed on Annex I.

 

I. Construction.  References in the Existing Agreement to “EXACT” shall be
deemed to refer to ESDC except where the context requires otherwise.

 

J. Entire Amendment. This Amendment and the Existing Agreement together
constitute the entire agreement between the Parties with respect to the subject
matter hereof and merge all prior and contemporaneous communications regarding
the same subject matter. They may not be further modified except by a written
agreement dated subsequent to the Amendment Effective Date and signed on behalf
of MAYO and ESDC.

 

K. Counterparts. This Amendment may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument. Electronic transmission of a signed counterpart of this
Amendment will constitute due and sufficient delivery of such counterpart.

 

(signature page follows)







--------------------------------------------------------------------------------

 

EXHIBIT 10.30

 

IN WITNESS WHEREOF, the parties, intending to be legally bound thereby, have
executed this Amendment as of the signature dates indicated below and intend it
to be effective as of the Amendment Effective Date.

 

MAYO FOUNDATION FOR MEDICAL

 

EXACT SCIENCES DEVELOPMENT

EDUCATION AND RESEARCH

 

COMPANY, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Leif R. Nelson

 

By:

/s/ Kevin T. Conroy

Name:

Leif R. Nelson

 

Name:

Kevin T. Conroy

Title:

Senior Director, Business Development

 

Title:

President & Chief Executive Officer

Date:

December 28, 2018

 

Date:

December 28, 2018







--------------------------------------------------------------------------------

 

EXHIBIT 10.30

 

ANNEX I

Updated Exhibit B

 

See attached.



--------------------------------------------------------------------------------